DETAILED ACTION
	Applicant’s reply, filed 2 November 2020 in response to the restriction requirement mailed 9 September 2020, has been fully considered. As per Applicant’s election of Group I, claims 1-10 are pending under examination (see below) and claims 11-17 have been withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2 November 2020.
Applicant's election with traverse of Group I (claims 1-9) in the reply filed on 2 November 2020 is acknowledged.  Applicant argues only election between Groups I and II on the ground(s) that there is no serious burden on the Examiner.  While this is argument is technically not found persuasive as the restriction is based upon unity of invention, the current Examiner of record agrees that claim 10 belongs with group I. 
Applicant provides no traversal arguments with respect to the remaining Groups identified in the restriction requirement. The requirement is still deemed proper with respect to the remaining Groups and is therefore made FINAL.
Claim Objections
Claims 1-3, 7-8 are objected to because of the following informalities:  the brackets around each recited “[Chemical Formula…]” should be removed.  Appropriate correction is required.
Claim 1 is further objected to because of the following informalities: “Chemical Formula 7: “[Chemical Formula 7]” should instead be --Chemical Formula 7: -- (see above objection; in this case it is redundant to recite Chemical Formula 7 twice). The claim is similarly objected to with respect to “Chemical Formula 8: [Chemical Formula 8]” and “Chemical Formula 9: [Chemical Formula 9]”.  Appropriate correction is required.
Claim 2 is further objected to because of the following informalities: “Chemical Formula 10: “[Chemical Formula 10]” should instead be --Chemical Formula 10: -- (see above objection; in this case it is redundant to recite Chemical Formula 10 twice).  Appropriate correction is required.
Claim 8 is further objected to because of the following informalities: a comma or semicolon is missing after the recitation of Chemical Formula 21.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, firstly the claim is indefinite as Formula 8 recites each of p, q, k, m and n can be 0. As such it is not clear if Chemical Formula 8, and thus each of Y1, Y2, Y3, Y4, Y5 and Y6, are in fact optional and thus not required to be present. It is not clear what is being claimed. 
Secondly, the claim is indefinite as Formula 9 recites R11 can be hydrogen wherein A1 is oxygen, sulfur, selenium, tellurium or polonium. It is not clear how R11 can be selected as a hydrogen in view of the required members of A1. It is further not clear how ‘a’ of R11 can be an integer of 2 or 3 in view of the required members of A1. 
This includes claims 2-10 as they depend from claim 1.
	 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claim 10 depends from claim 1 and contains no further recitations outside of that already recited by independent claim 1. As such claim 10 fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

A) Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 14 of copending Application No. 16/610423 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending Application are directed to substantially similar liquid crystal aligning agents comprising substantially overlapping structures, and wherein the instantly claim copolymer can be directly derived from the recitations of the copolymer structures of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

B) Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/484390 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending Application are directed to substantially similar liquid crystal aligning agents comprising substantially overlapping structures, and wherein the instantly claim copolymer can be directly derived from the recitations of the copolymer structures of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
C) Claims 1-8 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-10 of copending Application No. 16/483713 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending Application are directed to substantially similar liquid crystal aligning agents comprising substantially overlapping structures, and wherein the instantly claim copolymer can be directly derived from the recitations of the copolymer structures of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

D) Claims 1-7 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-12 and 14 of copending Application No. 16/624818 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending Application are directed to substantially similar liquid crystal aligning agents comprising substantially overlapping structures, and wherein the instantly claim copolymer can be directly derived from the recitations of the copolymer structures of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

E) Claims 1-7 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8 of copending Application No. 16/498292 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending Application are directed to substantially similar liquid crystal aligning agents comprising substantially overlapping structures, and wherein the instantly claim copolymer can be directly derived from the recitations of the copolymer structures of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANE L STANLEY/Primary Examiner, Art Unit 1767